Citation Nr: 0735511	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-19 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for a bilateral 
otomycosis/otitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1951 to December 1953.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2004 rating decision of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran had 
also initiated appeals of the denial of service connection 
for bilateral hearing loss and the rating assigned for 
hypertension.  An October 2005 rating decision increased the 
rating for hypertension to 10 percent.  As that was the 
rating the veteran sought, he was advised that the increase 
was considered as satisfying his appeal.  He has not 
addressed that matter in any later correspondence.  A 
February 2006 rating decision granted service connection for 
bilateral hearing loss.  Consequently, those matters are not 
before the Board.  In October 2007, the Board granted a 
motion to advance this case on the Board's docket due to the 
appellant's advanced age. 

The RO had previously (in February 1955) denied the veteran's 
claim of service connection for an infected right ear.  
Subsequently, service medical records (SMRs) showing 
treatment for an ear condition were located.  Consequently, 
the claim of service connection for a bilateral ear 
condition, to include otomycosis is being reviewed de novo.  
See 38 C.F.R. § 3.156(c) (2007).  It appears clear that the 
veteran claim encompasses any chronic otitis externa; the 
claim has been characterized accordingly. 

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) and the regulations implementing it apply in the 
instant case. While the notice provisions of the VCAA appear 
to be satisfied, the Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the veteran in the development of the facts 
pertinent to his claim. See 38 C.F.R. § 3.159.

The veteran's SMRs document that he was treated for external 
otitis and otomycosis in July 1953, while serving during the 
Korean Conflict.  He filed his initial claim of service 
connection for hearing loss related to ear infection, right 
ear in September 1954, indicating that he sought treatment 
for a right ear infection in March 1954.

In August 2005, the veteran sought VA outpatient treatment 
for right ear pain.  Thereafter, he has regularly sought 
treatment for chronic ear infections.  In December 2005, the 
veteran's ear infections were assessed as otitis.  He has 
continued to seek treatment for otitis through July 2006 (the 
most recent treatment records from VA North Texas Health Care 
System).

The veteran was afforded a VA examination in July 2006.  The 
examiner was asked to provide an opinion as to whether the 
pearly papules on the right preauricular area noted in recent 
dermatology treatment records were related to his otomycosis 
in service.  The veteran reported a half-century history of 
treatment for chronic itching and fullness in both ears.  The 
examiner noted that the veteran had a history of recurrent 
otitis externa and pruritus involving both external auditory 
canals, but found no evidence of otitis externa or otomycosis 
during the exam.  He opined that he could not, at that time, 
find any evidence of otomycosis; therefore, it was less 
likely than not that the veteran's current problem with 
pruritus and lack of lubrication to the external auditory 
canals might be related to his otomycosis in service.

It appears that the scope of the veteran's VA examination was 
limited in its focus, giving consideration only to whether 
the veteran had otomycosis and, if so, whether pathology 
noted in dermatological records was related to such 
condition.  The examiner was not requested to (and did not) 
discuss the presence/etiology of any otitis externa.  
Furthermore, the examination report appears to be in conflict 
with contemporaneous treatment records; while otitis externa 
was not noted on examination, a few days later the veteran 
was treated at a VA outpatient facility for chronic right ear 
infection/otitis externa.  
An examination or medical opinion is necessary if the 
evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) establishes that the veteran 
suffered an event, injury or disease in service; (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service, but (D) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  See 
38 C.F.R. § 3.159(c)(4).  As noted, the record shows the 
veteran was treated for otitis and otomycosis in service, and 
suffers from chronic otitis/ ear infections.  The veteran is 
competent to provide testimony regarding symptoms capable of 
lay observation.  See Charles v. Principi, 16 Vet. App. 370, 
374 (2002).  The United States Court of Appeals for Veterans 
Claims (Court) has also held that credible evidence of 
continuity of symptoms such as pain or other symptoms capable 
of lay observation is enough to satisfy the "low threshold" 
requirement that a disability "may be associated" with 
service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  
The "low threshold" standard of McLendon is met and an 
examination for a medical advisory opinion is necessary.  

The Board must also address which issue or issues are 
properly before it at this time.  Under 38 U.S.C.A. 
§ 7105(a), an appeal to the Board must be initiated by a 
notice of disagreement (NOD) and completed by a substantive 
appeal after a statement of the case (SOC) is furnished to 
the appellant.  In essence, the following sequence is 
required:  There must be a decision by the RO, the claimant 
must express timely disagreement with the decision (by filing 
the NOD within one year of the date of mailing of notice of 
the RO decision), VA must respond by explaining the basis of 
the decision to the claimant (in the form of a SOC), and 
finally, the appellant, after receiving adequate notice of 
the basis of the decision, must complete the process by 
stating his argument in a timely-filed substantive appeal.  
See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

Here, the October 2004 rating decision granted service 
connection for hypertension, assigning a noncompensable 
rating, and denied service connection for bilateral hearing 
loss, tinnitus, and otomycosis.  In February 2005, the 
veteran's representative submitted a January 2005 statement 
from the veteran as a formal NOD for hypertension, ear 
condition, and bilateral hearing loss.  In March 2005, the 
veteran submitted additional information to support his 
claims of service connection for bilateral hearing loss and 
tinnitus.  Although his previously submitted NOD did not 
specifically include tinnitus, under 38 C.F.R. § 20.201, a 
submission of additional evidence to support a claim "can be 
reasonably construed as disagreement with that determination 
and a desire for appellate review."  The RO has not issued a 
statement of the case (SOC) in this matter.  Under Manlincon 
v. West, 12 Vet. App. 238, 240 (1999), when this occurs, the 
Board must remand the case and instruct the RO that the issue 
remains pending in appellate status (see 38 C.F.R. 
§ 3.160(c)) and requires further action.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 19.26.  

The veteran is advised that his claim of service connection 
for tinnitus is not before the Board at this time, and will 
be before the Board only if he timely files a substantive 
appeal after the SOC is issued.

Accordingly, the case is REMANDED for the following:

1. The RO should issue an appropriate SOC 
in the matter of service connection for 
tinnitus.  The veteran must be advised of 
the time limit for filing a substantive 
appeal, and that, in order for the Board to 
have jurisdiction in this matter, he must 
submit a timely substantive appeal.  If he 
timely perfects an appeal, this matter 
should be returned to the Board for further 
appellate consideration, if otherwise in 
order.

2. The RO should also ask the veteran to 
identify the provider(s) of any additional 
treatment or evaluation he has received 
for otitis externa/ear infections that is 
not already of record, and to provide any 
releases necessary to obtain records of 
such treatment or evaluation.  The RO 
should obtain complete records of all such 
treatment and evaluation from all sources 
identified by the veteran.  The RO should 
specifically obtain complete records of 
treatment the veteran has received through 
VA North Texas Health Care System.

3. The RO should then arrange for the 
veteran to be examined by an 
otolaryngologist to determine the likely 
etiology of his otitis externa/ ear 
infections.  The veteran's claim folder 
must be available to the examiner for 
review in conjunction with the 
examination.  Based on file review and 
examination of the veteran, the examiner 
should provide an opinion as to whether it 
is at least as likely as not (50 percent 
or better probability) that he has otitis 
externa and/or otomycosis that are related 
to his service, to include the otitis and 
otomycosis noted therein?  The examiner 
should explain the rationale for all 
opinions given.

4. The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
SOC and give the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

